         Case: 4:19-cr-00722-SNLJ Doc. #: 4 Filed: 08/29/19 Page: 1 of 2 PageID #: 8




                                    UNITED STATES DISTRJCT COURT
                                                                                            FILED
                                    EASTERN DISTRJCT OF MISSOURJ
                                          EASTERN DIVISION                               AUG 2 .9 2019
                                                                                        U. S. DISTRICT COURT
                                                                                      EASTERN DISTRICT OF MO
    UNITED STATES OF AMERJCA,                         )                                        ST.LOUIS
                                                      )
                       Plaintiff,                     )
                                                      )
                                                      )
    v.
                                                      )
                                                             4:19CR722 SNLJ/DDN
    MONTANEK SNIPES,                                  )
                                                      )
                       Defendant.                     )


                      MOTION FOR PRETRIAL DETENTION AND HEARING

           Comes now the United States of America, by and through its Attorneys, Jeffrey B. Jensen,

United States Attorney for the Eastern District of Missouri, and AllisonH. Behrens, Assistant United

States Attorney for said District, and moves the Court to order Defendant detained pending trial, and

further requests that a detention hearing be held three (3) days from the date of Defendant's initial

appearance before the United States Magistrate pursuant to Title 18, United·. States Code, §3141, et seq.

           As and for its grounds, the United States of America states as follows:
                                                                  I


             1.     Defendant is charged with violating Title 18, United States Code, Section 924(c).

            2.      Accordingly, a rebuttable presumption arises pursuant to Title 18, United States

    Code, Section 3142(e)(3) that there are no conditions or combination of conditions which will

    reasonably assure the appearance of the defendant as required, and the safety of any other person·

    and the community.

            3.      Further, in 2010, Defendant was convicted of: five counts of Robbery First

    Degree, for which he received an 18-year term of imprisonment on each count; three counts of

    Attempted Robbery First Degree, for which he received a 15-year term of imprisonment on each

    count; two counts of Robbery Second Degree, for which he received a 15-year term of

    imprisonment on each count; resisting arrest, for which he received a four-year term of
        Case: 4:19-cr-00722-SNLJ Doc. #: 4 Filed: 08/29/19 Page: 2 of 2 PageID #: 9




    imprisomilent; and eight counts of Armed Criminal Action, for which he was sentenced to 3-

    years' imprisonment on each count.

          WHEREFORE, the United States requests this Court to order Defend;;m.t detained prior to trial,

and further to order a detention hearing three (3) days from the date of Defendant's initial appearance.



                                                          Respectfully submitted,

                                                          JEFFREY B. JENSEN
                                                          United States Attorney



                                                          ALLISON H. BEHRENS, #38482MO
                                                          Assistant United States Attorney




    \
